KPMG LLP Telephone (416) 228-7000 Yonge Corporate Centre Telefax (416) 228-7123 4100 Yonge Street, Suite 200 Internet www.kpmg.ca Toronto ON M2P 2H3 Canada The Manitoba Securities Commission Alberta Securities Commission Autorité des marchés financiers British Columbia Securities Commission Financial and Consumer Affairs Authority of Saskatchewan, Securities Division Financial and Consumer Services Commission, New Brunswick Nova Scotia Securities Commission Office of the Superintendent of Securities, Prince Edward Island Office of the Superintendent of Securities, Government of Newfoundland and Labrador Ontario Securities Commission Dear Sirs: Re: Notice of Change of Auditor of The Descartes Systems Group Inc. Pursuant to National Instrument 51-102 (Part 4.11), we have read the Notice of Change of Auditor of The Descartes Systems Group Inc. dated April 17, 2015 and confirm our agreement with the information contained in the Notice pertaining to our firm. Yours very truly, Chartered Professional Accountants, Licensed Public Accountants April 17, 2015 Toronto, Canada KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (“KPMG International”), a Swiss entity. KPMG Canada provides services to KPMG LLP. KPMG Confidential
